Citation Nr: 0841095	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a chronic 
disability manifested by bilateral arm and bilateral leg 
symptoms.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for permanent loss of 
bladder control.

6.  Entitlement to special monthly compensation for loss of 
bladder control.

7.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
November 1980 and from November 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  

In an October 1994 rating decision, the RO denied the claim 
for service connection for a low back disorder.  A July 2002 
rating decision denied claims for service connection for 
syringomyelia and Arnold Chiari syndrome (now characterized 
as a claim for service connection for a chronic disability 
manifested by bilateral arm and bilateral leg symptoms), 
service connection for impotence, and found new and material 
evidence had not been submitted to reopen claims for service 
connection for hepatitis C, migraine headaches, and permanent 
loss of bladder control.  The RO also denied entitlement to 
special monthly compensation for loss of bladder control.

In February 1995, the veteran testified before a hearing 
officer at the RO regarding the claim for service connection 
for a low back disorder.  In March 2005, the veteran 
testified regarding all the claims currently on appeal.  
Copies of these transcripts have been associated with the 
claims file.

In May 2005, the Board remanded the claims on appeal in order 
to obtain records from the Social Security Administration 
(SSA).  VA subsequently obtained these records and associated 
them with the claims file.

In December 2006, the Board found that the claim for service 
connection for hepatitis C had been pending since receipt of 
the original claim, and thus, should be considered on the 
merits.  The Board also reopened the claims for service 
connection for migraine headaches and permanent loss of 
bladder control.  The Board remanded these three claims, as 
well as the claims for service connection for a chronic 
disability manifested by bilateral arm and bilateral leg 
symptoms, a low back disability, impotence, and special 
monthly compensation for loss of bladder control.  The Board 
directed that the veteran be issued a notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
that notified the veteran regarding secondary service 
connection.  The veteran was issued a notification letter 
that addressed the issue of secondary service connection.  
Review of the claims file, however, reveals that the veteran 
has never been provided a complete VCAA letter that noted the 
issue of service connection for a low back disability.  This 
matter is further addressed in the remand appended to this 
decision.

The Board also directed that VA examinations be obtained in 
order that an examiner could consider a number of medical 
questions regarding etiology and service nexus.  As discussed 
more fully below, the Board finds after review of these 
examination reports that an addendum in required in order to 
address additional questions raised by the record and to 
clarify responses to previous questions regarding the claims 
for service connection for a low back disability, migraine 
headaches, permanent loss of bladder control, and impotence.  
As the claim for service connection for permanent loss of 
bladder control is remanded, the inextricably intertwined 
issue of entitlement to special monthly compensation for loss 
of bladder control must be deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The remand 
directives below, however, provide that the VCAA notice 
should include notice regarding this claim and that, if the 
claim if not granted, the claim for special monthly 
compensation should be readjudicated after all the directed 
development is completed.

Regarding the claim for service connection for a chronic 
disability manifested by bilateral arm and bilateral leg 
symptoms, the Board notes that the veteran submitted an 
August 2008 letter to the Board that indicated he had 
recently been admitted to a private hospital for conditions 
including swelling of his feet and neurological problems (the 
veteran indicated he underwent a CT scan).  This letter 
indicates that such medical records may be relevant to this 
issue as well as other remanded claims.  Although the veteran 
submitted some documents from this hospital, it appears that 
there are additional records regarding this treatment.  
Therefore, as discussed more fully below, this issue is 
remanded in order to attempt to obtain these records.  See 
38 C.F.R. § 3.159(c).  

At the time of the December 2006 remand, the Board also 
directed that the veteran be issued a statement of case 
regarding entitlement to a compensable rating for renal 
insufficiency pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran was issued this statement of the case in 
June 2008.  The veteran has not perfected an appeal of this 
issue by the submission of a substantive appeal (VA Form 9), 
and, therefore, this issue is not in appellate status.  See 
38 C.F.R. § 20.200.

The issues of service connection for a chronic disability 
manifested by bilateral arm and bilateral leg symptoms, low 
back disability, migraine headaches, impotence, permanent 
loss of bladder control, and special monthly compensation for 
loss of bladder control are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

There is no medical evidence of hepatitis C during service or 
for many years thereafter; however, the only competent 
opinion that addresses the question of etiology supports a 
finding that the veteran's hepatitis C was caused by tattoos 
acquired during service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for hepatitis C.  Therefore, no further development is needed 
with regard to this claim.



Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran contends that he has hepatitis C attributable to 
service.  At the time of the Board's December 2006 remand, 
there was evidence of record that the veteran had hepatitis 
C.  There was no medical evidence, however, that attributed 
hepatitis C to any specific risk factor.  The Board directed 
that the veteran be scheduled for a VA examination to 
determine the etiology of the hepatitis C and to indicate all 
current manifestations of hepatitis C.

The veteran underwent this VA examination in April 2007.  The 
examiner noted review of the claims file, including evidence 
that the veteran had elevated living function tests in 
November 1992 and was diagnosed as having hepatitis C in 
February 1994.  The examiner found that the veteran was 
positive for the risk factor of having tattoos in 1978 or 
1979.  The examiner reported that the veteran had no history 
of occupational blood exposure, IV drug abuse, or 
transfusions.  The examiner also noted a history of alcohol 
abuse.

The examiner documented that the veteran was not diagnosed as 
having hepatitis C during service and had no treatment in 
service.  Based on this, the examiner found the likelihood of 
the veteran having onset of hepatitis in service was minimal, 
although the veteran did have elevated liver functions some 
seven months after leaving service.  The examiner opined that 
the hepatitis C was less likely than not related to the 
veteran's time in service and more likely than not related to 
his tattoos that were acquired in the 1970s with delayed 
diagnosis until after service.  The examiner found that the 
current manifestation was increased liver function tests.  
The examination report reveals that the examiner found the 
veteran's service dates to be from November 1984 to August 
1992.  The veteran, however, had an earlier period of service 
from September 1976 to November 1980.

Service medical records from this first period of service 
document that the veteran had tattoos.  A September 1976 
report of medical examination revealed that the veteran had a 
tattoo on his left hand prior to entry into service.  The 
report of medical examination completed in August 1980, prior 
to his discharge from this first period of service, reveals 
that the veteran had at least four tattoos, including on his 
left calf, and left and right thighs.

Analysis

Service connection for hepatitis C is warranted.  In the 
April 2007 VA examination obtained upon remand, the examiner 
opined that the disability was attributable to tattoos 
acquired in the 1970s.  The examiner's negative opinion was 
premised on a factual error regarding the veteran's dates of 
service.  Review of the service medical records reveals that 
the veteran entered his first period of service with one 
tattoo, but acquired multiple others during this first period 
of service.  The Board finds that the evidence, to include 
the only competent opinion, supports a finding that that 
veteran's hepatitis C is due to in-service tattoos.  
Accordingly, service connection for hepatitis C is warranted.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for hepatitis C is granted.


REMAND

The Board finds that, unfortunately, another remand is 
required prior to the other claims on appeal being ripe for 
adjudication upon the merits.

Regarding the claim for service connection for a chronic 
disability manifested by bilateral arm and bilateral leg 
symptoms, the veteran submitted an August 2008 letter in 
which he, in part, reported he was hospitalized at a Hamilton 
Hospital for treatment of his legs earlier in August 2008.  
The veteran also reported that this treatment including a CT 
scan of his head and neck.  The veteran submitted documents 
from Hamilton Hospital showing his discharge medications.  
The claims file does not contain treatment records from this 
August 2008 hospitalization.  A remand is required in order 
to allow the AMC/RO to obtain these additional records.  See 
38 C.F.R. § 3.159(c).

Regarding the claim for entitlement to service connection for 
a low back disability, although the claims file contains 
multiple VCAA notification letters, the only letter that 
lists this issue is the January 2007 VCAA letter issued 
subsequent to the December 2006 Board remand.  This letter 
addresses secondary service connection, but does not inform 
the veteran regarding the basic elements of a claim for 
service connection on a direct incurrence basis.  Therefore, 
the Board finds that the veteran has not been issued a 
complete notification letter regarding the claim for service 
connection for a low back disability.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Upon remand, the Board 
finds that the veteran should be sent a corrective VCAA 
notification letter that addresses all issues on appeal.

Regarding the claims for entitlement to service connection 
for a low back disability, migraine headaches, permanent loss 
of bladder control, and impotence, the Board finds that an 
addendum to the April 2007 VA examination reports is required 
to answer additional questions that are raised by the record 
and clarify the examiner's answers to other questions.  

Regarding the low back disability, the examiner, in the April 
2007 examination report, diagnosed myofascial lumbar syndrome 
and opined, in part, that the disability was not attributable 
to service as there was no evidence to support this after 
review of the service medical records.  Service medical 
records, however, include an April 1992 report of medical 
history in which a clinician documented that the veteran had 
intermittent back discomfort.  No diagnosis was given and the 
medical examination revealed a normal spine.  The Board also 
remains cognizant that the veteran experienced an intervening 
motor vehicle accident in November 1992.

Based on the evidence of back discomfort in service, however, 
the Board finds that the examiner should add an addendum to 
the previous report that acknowledges this notation during 
service.  After this acknowledgment of this notation in 
service, the examiner should provide an updated opinion 
regarding whether the veteran has a low back disability 
attributable to service. 

Regarding the migraine headache disability, the examiner 
diagnosed this disorder but found that the migraine headaches 
were not secondary to the syringomyelia.  At the time the 
claim for service connection for migraine headaches had been 
denied in October 1994, the RO denied the claim based on 
evidence of no diagnosis of migraine headaches; the veteran's 
non-migraine headaches were rated as part of the service-
connected sinusitis.  The Board, in its December 2006 
decision, found that there was new and material evidence as 
the claims file now contained a diagnosis of migraine 
headaches and a September 2002 medical opinion that related 
the veteran's migraine headaches to the veteran's service and 
indicated that the migraine headaches may be service-related.  
A December 1985 service medical record reveals that the 
veteran was given a provisional diagnosis of migraine 
headaches.  Service medical records also reveal other 
treatment for headaches.  The Board finds that the examiner 
should add an addendum that provides an opinion regarding 
whether the current diagnosis of migraine headaches is 
attributable to service, including the treatment for 
headaches during service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006). 

Regarding permanent loss of bladder control, service medical 
records document treatment for bladder concerns, including an 
October 1980 service treatment record that provided a 
provisional diagnosis of neurogenic bladder.  The December 
2006 Board decision noted that this claim had previously been 
denied in October 1994 on the basis of no diagnosed 
condition.  In this regard, in a November 1992 VA general 
medical examination, the examiner noted that the veteran 
drank a gallon of water a day.  The examiner found that the 
"[s]o-called loss of bladder control [was] due to [the] 
enormous amount of urine caused by the ingestion of so much 
water."  In the April 2007 VA examination, however, the 
examiner found that the veteran had urinary retention and the 
examiner provided an opinion that the veteran's syringomyelia 
was a cause of urinary retention.  The examiner did not 
provide an opinion regarding direct service connection.  The 
examiner also indicated that the veteran's mild renal 
insufficiency was secondary to the urinary retention.  The 
Board highlights, however, that the veteran is service-
connected for the renal insufficiency.  

Based on the examiner's finding in the April 2007 examination 
report that the veteran had bladder retention and the 
evidence of treatment for bladder problems in service, 
including a provisional diagnosis of neurogenic bladder, the 
Board finds that the examiner should provide an opinion 
regarding whether the veteran has a bladder disability 
attributable to service.  As noted in the introduction, as 
the claim for service connection for permanent loss of 
bladder control is remanded, adjudication of the claim for 
special monthly compensation for loss of bladder control must 
be deferred pending this additional development.  See Harris, 
supra.

Regarding the claim for entitlement to service connection for 
impotence, in an April 2007 VA examination report, the 
examiner opined that the veteran's erectile dysfunction was 
more likely than not related to "his multi-factorial 
combination of "mollities", including depression, 
hypertension, and urinary tract infections."  The Board 
highlights that the veteran is service-connected for 
hypertension.  Thus, the examiner has provided a positive 
secondary service connection opinion regarding nexus between 
service-connected hypertension and impotence.  The Board 
notes, however, that the examiner's opinion did not address 
whether hypertension, by itself, caused or aggravated the 
impotence.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  As amended in October 10, 2006, the regulation 
requires that in the case of aggravation that a baseline 
level of severity of the nonservice- connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation. 

In light of this regulation, the examiner is requested to 
provide a specific opinion regarding whether hypertension 
caused or aggravated impotence, and if the hypertension 
aggravated the impotence, the examiner should identify the 
approximate base level of severity of the impotence prior to 
the aggravation.  It is pertinent to note that an amendment 
to 38 C.F.R. § 3.310 was enacted during the pendency of this 
appeal, effective October 10, 2006.  See 71 Fed. Reg. 52744 
(2006), which essentially codified Allen by adding language 
that requires that a baseline level of severity of the 
nonservice- connected disease or injury must be established 
by medical evidence created before the onset of aggravation.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the claims for service connection for a 
chronic disability manifested by 
bilateral arm and bilateral leg 
symptoms, a low back disability, 
migraine headaches, impotence, and 
permanent loss of bladder control, as 
well as entitlement to special monthly 
compensation for loss of bladder 
control.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims for 
service connection on a direct 
incurrence basis.  Specifically, the 
letter should: (a) inform the veteran 
about the information and evidence not 
of record that is necessary to 
substantiate the claims for the benefits 
sought; (b) inform the veteran about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
veteran about the information and 
evidence the veteran is expected to 
provide.

This notification letter should include 
notice regarding secondary service 
connection.  38 C.F.R. § 3.310; Allen, 
supra.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims 
remaining on appeal must be obtained for 
inclusion in the record.  

Specifically, obtain records of the 
veteran's medical treatment at Hamilton 
Hospital in August 2008, as outlined in 
the veteran's letter of August 2008.

3.  The same examiner who performed the 
April 2007 examinations, if possible, 
should be asked to provide an addendum 
to these reports.  If this examiner is 
not available or if determined necessary 
by the examiner, the veteran should be 
scheduled for an additional examination.  

The claims file and a copy of this Board 
remand should be sent to the examiner.  
Certain service medical records have 
been marked with paper clips.

Following a review of the service 
medical records, relevant post-service 
medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following questions:

a) In light of the an April 
1992 report of medical history 
in which the veteran was noted 
to have intermittent back 
discomfort and with knowledge 
that the veteran was in a 
post-service motor vehicle 
accident in November 1992, is 
it at least as likely as not 
(50 percent or higher degree 
of probability) that any 
currently diagnosed back 
disability began during active 
service or is causally linked 
to some incident of or finding 
recorded during service?

b) Is it at least as likely as 
not (50 percent or higher 
degree of probability) that 
any currently diagnosed 
migraine headache disability 
began during active service or 
is causally linked to some 
incident of or finding 
recorded during service, to 
include a provisional 
diagnosis of migraine 
headaches?

c) Is it at least as likely as 
not (50 percent or higher 
degree of probability) that 
any currently diagnosed 
bladder disability began 
during active service or is 
causally linked to some 
incident of or finding 
recorded during service, to 
include a provisional 
diagnosis of neurogenic 
bladder during service?

d) Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
diagnosed impotence (erectile 
dysfunction) was caused or 
aggravated by the veteran's 
service-connected hypertension?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the veteran's impotence was 
aggravated by the service-connected 
hypertension, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
disability before the onset of 
aggravation.

4.  Thereafter, the veteran's claims for 
service connection and claim for special 
monthly compensation remaining on appeal 
must be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal remains 
denied, the veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


